                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENDELL EATMON,                                    Case No. 19-cv-07829-HSG
                                   8                    Petitioner,                         ORDER DENYING REQUEST TO
                                                                                            REOPEN ACTION
                                   9             v.
                                                                                            Re: Dkt. No. 11
                                  10     PEOPLE OF THE STATE OF CAL,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On January 31, 2020, the Court dismissed this action and entered judgment in favor of

                                  14   respondent because petitioner failed to (1) pay the filing fee or filing an in forma pauperis

                                  15   application, and (2) file a petition on the proper form. Dkt. Nos. 9, 10. Petitioner was instructed

                                  16   that any request to reopen the case must be accompanied by (1) either the full filing fee or a

                                  17   complete in forma pauperis application, and (2) a habeas petition on the proper form. Dkt. No. 9

                                  18   at 2. On March 12, 2020, petitioner filed a petition for a writ of habeas corpus on the proper form,

                                  19   Dkt. No. 11, which the Court construes as a motion to reopen this action. However, petitioner has

                                  20   not paid the full filing fee or filed a complete in forma pauperis application. Accordingly,

                                  21   petitioner’s motion to reopen this action is DENIED without prejudice to re-filing once he has

                                  22   either paid the full filing fee or filed a complete in forma pauperis application. The Clerk is

                                  23   instructed to send petitioner a blank copy of the Court’s in forma pauperis application.

                                  24          This case remains closed

                                  25          IT IS SO ORDERED.

                                  26   Dated: 3/19/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
